DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 02, 2022 has been entered.

This is the Communication in response to the Request for Continued Examination (RCE) filed on March 02, 2022 for Application No. 16/551,962, filed on August 27, 2019, title: “Systems And Methods For Determining And Communicating A Prescription Benefit Coverage Denial To A Prescriber”.

Priority
This application is a CON of US Application No. 15/137,371 filed on 04/25/2016 (Patented No. 10,417,380) which is a CIP of US Application No. 14/145,027 filed on 12/31/2013 (abandoned).  For the purpose of examination, the 12/31/2013 is considered to be the effective filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed after the mailing date of the Notice of Allowance on 03/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.  A copy of the PTO-1449 with the examiner’s initials is enclosed to this Office Action.

Allowable Subject Matter
The IDS submitted on 03/02/2022 has been considered by the Examiner, and no change to the allowance of the present application.  The reasons for the allowance can be found in the Notice of Allowance, issued on 03/01/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-18 (renumbered from claims 1, 3-11, and 13-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697